Citation Nr: 1626615	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  09-31 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for memory problems, to include as due to the service-connected seizure disorder.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1984 to November 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran initially had submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) indicating that he wished to appoint Amvets as his representative.  In July 2011, AMVETS indicated they were withdrawing as the representative.  A clarification letter was sent to the Veteran regarding his representation in March 2014.  This letter informed the Veteran that if he did not respond within 30 days, it would be assumed he wished to represent himself.  The Veteran did not respond to the letter and accordingly the Board recognizes the Appellant as proceeding pro se in this appeal.


FINDING OF FACT

Memory problems were not incurred in service, are not related to a service-connected disability, and are not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for memory problems have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in September 2006.  The letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the appellant has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements. 

The Veteran was not provided with an examination to assess his claimed memory problems.  VA medical examinations must be provided with there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed, the evidence does not indicate any nexus to active service or the service-connected seizure disorder, nor does the evidence show an underlying diagnosis related to the memory problems.  Additionally, VA examinations in February 1989, December 1989 and July 1993 assessed the seizure disorder and provided the Veteran with an opportunity to report his subjective complaints related to the disorder.  The February 1989 examination specifically evaluated his cognitive ability, including his memory.  Accordingly, a VA examination was not required.

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Memory Problems

The Veteran contends that he has memory problems that are related to his service-connected seizure disorder.  He has made no specific contentions regarding the nature of his memory problems.

Service treatment records show extensive treatment for his seizure disorder, which ultimately led to his discharge.  He was diagnosed in service with grand mal type seizures, as well as "pseudoseizure activity and inappropriate behavior."  (See July 1987 STR).  In July 1988, he was hospitalized for a seizure and reported that he could not remember how it started.  Throughout service, he reported numerous symptoms associated with his seizures, including headaches, dizziness, and loss of consciousness.  Aside from the July 1988 note, he reported no memory problems of any kind in service, and no memory problems were ever noted by his treating physicians.  

The Board finds that the service treatment records are complete.  The service treatment records contain reports of chronological care that document injuries and illnesses sustained during service, including the seizure disorder, among other conditions.  Had the Veteran incurred a diagnosable disability related to memory problems in service, or had memory problems occurred as a symptom of seizures, it would have been documented in service treatment records.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); AZ v. Shinseki, No. 2012-7046, 2013 (Fed. Cir. Sept. 30, 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  Thus, the weight of the lay and medical evidence does not demonstrate that any memory problems were present during service or otherwise caused by service.

Upon admission to a U.S. Air Force hospital in May 1988, the Veteran reported that "he is not aware of what is going on around him" during a seizure.  A February 1989 VA examination shows that the Veteran reported normal memory.  Clinical memory testing was normal.  A December 1989 VA examination shows that he reported that he "does not know what happened when he has the seizures," and becomes confused and weak.  No memory problems were reported by the Veteran or observed by the examiner.  At a July 1993 VA examination, the Veteran described his subjective complaints regarding his seizures, but did not report any memory problems.  No memory problems were noted by the examiner.  Upon VA treatment in May 1998, the Veteran reported that he has trouble remembering his medication, remembering dates, and has been misplacing things.  The examiner did not relate the memory problems to the seizure disorder, or indicate any underlying diagnosis that would explain the memory problems.  

The Board finds that memory problems were not incurred in service, are not related to a service-connected disability, and are not otherwise related to service.  As noted, the Veteran had extensive treatment for his seizure condition during and after service, and never reported any memory problems associated with the seizures.  He reported other symptoms related to the seizures, such as headaches and inappropriate behavior.  No memory problems were observed by examiners in relation to his seizures, and the February 1989 VA examiner specifically tested his memory and found it to be clinically normal.  Although he reported memory problems in May 1998, and has provided credible lay testimony that he experiences memory problems, he has not received an underlying clinical diagnosis in relation to such complaints, nor have his memory problems been medically related to the seizure disorder.  Accordingly, without evidence of a current active diagnosis related to the memory problems, the appeal as to this issue must be denied. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board acknowledges the Veteran's contentions that his memory problems are related to his service-connected seizure disorder.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert, 21 Vet. App. at 462 (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

As a lay person, the Veteran is competent to report that he experiences memory problems, but he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the diagnosis or cause of the memory problems.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The etiology of the memory problems, to include any underlying diagnosis, is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between the memory problems and his service, or his service-connected seizure disorder. 

Accordingly, the preponderance of the evidence is against the claim for service connection for memory problems, and there is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107(b).







ORDER

Service connection for memory problems is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


